UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1933



ROSARIO A. FIORANI, JR.,

                                           Plaintiff - Appellant,

         versus

RUST FEDERAL SYSTEMS,

                                            Defendant - Appellee,

         and

B. WILLIAM BASHEER; JACQUE L. BLUNDELL,

                                                      Defendants.




                           No. 96-1995


ROSARIO A. FIORANI, JR.,

                                           Plaintiff - Appellant,

         versus


CACI, INCORPORATED,

                                            Defendant - Appellee,
          and

TRACI BOWLES; KATHLEEN TRESIAK; WILLIAM J.
CLANCY, JR.; WOODSIDE EMPLOYMENT CONSULTANTS
OF WASHINGTON, INCORPORATED; BABA IBRAHIM,

                                                       Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, T. S. Ellis,
III, District Judges. (CA-96-212-A, CA-95-1536-A)

Submitted:   September 24, 1996         Decided:   October 9, 1996


Before ERVIN, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Rosario A. Fiorani, Jr., Appellant Pro Se. William Edward Findler,
Arlington, Virginia; Allen Scott Rugg, KUTAK, ROCK, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Rosario A. Fiorani, Jr., appeals from the district court's

orders denying his requests for hearing transcripts at government

expense. We have reviewed the record and the district court's opin-

ions and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Fiorani v. Rust Fed. Sys., No. CA-
96-212-A; Fiorani v. Caci, Inc., No. CA-95-1536-A (E.D. Va. June

26, 1996). We deny Appellee Caci, Inc.'s, motion to dismiss and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                3